PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/733,031
Filing Date: 24 Apr 2020
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Kenneth B. Wood
Reg. No. 58,737
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	First Ground of Rejection
	In regards to Independent Claim 1, Appellants argue that the prior art does not disclose a localized color layer.  Appellants note that “localized” is defined by the specification as: “a color layer must be a discontinuous color layer that does not comprise any portion that extends away from an embedded area of a transparent microsphere along any lateral dimension of the retroreflective article to any significant extent.”  Appellants further argue that “a localized color layer will not extend laterally so as to bridge a lateral gap between neighboring transparent microspheres.”  Appellants argue that “Billingsley does not disclose a color layer that is localized.”
	The Examiner respectfully disagrees.  Although not shown in Figures 1-2 of Billingsley, Billingsley describes a discontinuous color layer.  Billingsley discloses:
The colored layer preferably is continuous, but there may be some very small regions--particularly at the most embedded portion of the microspheres--where the colored layer is discontinuous, i.e, its thickness is zero or approaches zero. Thus, the colored layer may be continuous or substantially continuous [col. 7, lines 36-40].

The Examiner respectfully notes that “discontinuous” is defined by the Cambridge English Dictionary as: “with breaks, or stopping and starting again.”  Thus, the color layer of Billingsly includes isolated portions (or layers) of the color layer that are discontinuous.  Accordingly, the colored layer of Billingsley is taken to have breaks/gaps that consist of distinct parts at the most embedded portion of the microsphere.  Each individual portion is considered to be a color layer.  As such, the color layers of Billingsley are “localized” since they are small portions that do not extend away from an embedded area of a transparent microsphere along any lateral dimension of the retroreflective article to any significant extent. 
Additionally, Appellants argue that embedded is defined as “an embedded color layer will have minor edges that are ‘buried’ between the transparent microsphere and the binder material rather than being exposed at the surface of the retroreflective article.”  Appellants argue that “Billingsley does not disclose a color layer that is embedded.”  
The Examiner respectfully disagrees.

    PNG
    media_image2.png
    363
    494
    media_image2.png
    Greyscale

As previously noted in the Office Action dated 4/13/22, and in reference to the annotated figure 1 above, Billingsley discloses wherein at least some of the retroreflective elements comprise a reflective layer (16, reflective layer) disposed between the transparent microsphere and the binder layer (16 is located between 14 and 12) and at least one localized embedded color layer (18, colored layer. The colored layer can have small regions at the most embedded portion where the layer is discontinuous.  The portions where the layer is discontinuous are embedded color layer portions.  The small discontinuous portions are located at the most embedded portion.  Because the portions are small they would not extend away from an embedded area of a transparent microsphere along any lateral dimension of the retroreflective article to any significant extent), that is between the transparent microsphere and the reflective layer (18 is located between 16 and 12) [col. 5, lines 39-58, col. 7, lines 27-46].
Figure 1 has been annotated above to show where the colored layer is discontinuous.  Discontinuous is defined as “with breaks, stopping and starting again.”  As such, the area circled in the annotated figure 1 represents “at least one localized, embedded color layer.” The Examiner notes that minor edges of the colored layer are “buried” between the microsphere and the reflective since they are located between elements 12 and 16.  Thus, the colored layer of Billingsley meets the definitions of “embedded” and “localized.”
Appellants first counter argument is in reference to an Appellant annotated figure 1.  The Examiner respectfully disagrees with Appellant’s annotations.  It is noted that Billingsley discloses that the colored layer is discontinuous—containing breaks or stopping and starting again.  Figure 1 as annotated by Appellants merely shows holes or voids which is not that same as discontinuous.  Billingsley instead discloses more than one portion at the most embedded region that is discontinuous (see Examiner’s annotated figure 1).  
Appellants’ second counter arguments is that “regions of Billingsley’s color layer 18 that are exposed at the surface of the article are still present.”  The Examiner respectfully notes that the claims as currently presented include the limitation “at least one localized, embedded color layer.”  The claims as currently presented do not require that all of the color layer(s) is/are a localized embedded color layer.  In the Examiner annotated figure 1 above, “one localized, embedded color layer” is shown.  The additional portions of the color layer are not being utilized to meet the limitation as currently claimed.
In response to Appellants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Appellants rely (i.e., that all of the color layers are localized embedded color layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellants’ third counter argument is in response to Examiner’s statement “claim 1 does not require that all of the color layers must be localized and/or embedded.”  Appellants argue that Examiner’s statement is not relevant as “Billingsley does not disclose any color layers 18 that are localized or embedded.”  
The Examiner respectfully disagrees as Billingsley discloses “at least one localized, embedded color layer” as shown in annotated figure 1 above.  As such, Examiner’s statement is considered to be relevant to the broadest reasonable interpretation of claim 1.
Other Grounds of rejection
With regard to the rejection of claims 2, 5, 10, 12 and 14, since Appellants’ only argument is that Billingsley fails to cure the above noted deficiencies either taken alone or in view of another cited reference, and that as a result these claims are allowable due to their dependence on the parent independent claim, the aforementioned rejection of claims 2, 5, 10, 12 and 14 stands for at least the same reasons as claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Jade R. Chwasz
/JADE R CHWASZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
Conferees:
Stephone Allen
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.